Citation Nr: 1507096	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  07-30 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable evaluation for the service-connected residuals of a fourth metacarpal shaft fracture of the right hand (hereinafter "fourth metacarpal fracture").

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to August 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from     rating decisions issued in January 2006, July 2008, and September 2009 by the Department of Veteran's Affairs (VA) Regional Office (RO) in Chicago, Illinois.    

In August 2011, the Veteran testified at a hearing before the Board; a transcript of the hearing has been associated with the record.  

In August 2013, in pertinent part, the Board reopened the claim for right knee disability and remanded the de novo claim, as well as the claim for an acquired psychiatric disorder, for further development and adjudication.   In the same decision, the Board denied a compensable evaluation for the fourth metacarpal fracture.   The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 Order, the Court vacated that portion of the Board's decision denying entitlement to a compensable evaluation for the fourth metacarpal fracture and remanded the matter to the Board for action consistent with the Joint Motion for Remand. 

In a November 2014 statement, the Veteran raised a claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) ("...  if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.")  

The claims of service connection for right knee and acquired psychiatric disabilities, as well as the claim for TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran's fourth metacarpal fracture was not productive of ankylosis, a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees, or the functional equivalent thereof.


CONCLUSION OF LAW

The criteria for a compensable evaluation for fourth metacarpal fracture have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5225, 5229 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).  

The RO provided the Veteran pre-adjudication notice by letter dated in July 2005.  Additional letters were sent to the Veteran in October 2006 (included notice pursuant to the Dingess decision), April 2009, and January 2013.  The April 2009 letter also included notice of the pertinent rating criteria for disabilities of the right hand. 

VA also has a duty to assist the Veteran in the development of the claim.  VA has obtained service treatment records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board (the transcript is of record).    

In January 2013, the RO made a formal finding on the unavailability of treatment records of the Veteran from the Chicago VA Medical Center (VAMC) dated from March 2001 and October 2002.  The Veteran was notified that the RO had been unable to obtain these records.  See letter dated in January 2013.  He was asked to submit any in his possession.  The Veteran did not submit any additional VA records.  Any further efforts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2).

The Veteran waived initial RO consideration of a November 2014 Vocational Assessment.  38 C.F.R. § 20.1304(c); see November 25, 2014, letter from Veteran's representative.  Additional outpatient treatment records dated in 2013 were added to the record after the Board's August 2013 decision was issued; however, remand is not necessary as there are no additions or material changes to prior supplemental statement of the case issued in January 2013 (i.e. no record of treatment for the right hand/finger).  38 C.F.R. § 19.31.  

The Veteran waived any VCAA notice errors.  Id.

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.   

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492   (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Historically, service connection was awarded for a fourth metacarpal fracture in a December 1994 rating decision.  An initial noncompensable evaluation was assigned effective August 1994.  

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned noncompensable rating is appropriate and no higher rating is warranted at this time.  38 C.F.R. § 4.7; see Hart, supra. 

In this regard, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 
38 C.F.R. § 4.45 .

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

 Limitation of motion of individual digits of the hand is evaluated under 38 C.F.R. § 4.71a , Diagnostic Codes 5228-5230.  As applicable to this case, the preamble to these diagnostic codes provides in particular that:

 (1) For the index finger (digit II), zero degrees of flexion represents the finger fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal (MCP) joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal (PIP) joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a , Table "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand."

(2) When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level. 

(5) If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluation.  Id. 

Diagnostic Code 5229 for limitation of motion of the index or long finger of either hand assigns noncompensable rating with evidence of a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees (major or minor).  A 10 percent evaluation is assigned with evidence of a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees (major or minor).  Id. 

In this case, the Veteran's fourth metacarpal fracture has been assigned a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5225.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran has a uniform noncompensable evaluation for the entire period of the appeal.  The Board notes at the outset that the record, see infra, shows that the Veteran does not have either favorable or unfavorable ankylosis of the index finger on his right hand, thus any rating criteria requiring a finding of ankylosis is not applicable.  Instead, the Board had considered a higher rating under other applicable criteria.   

In order to receive the next higher (or the highest) rating under Diagnostic Code 5229, there must be evidence of a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees, or the functional equivalent thereof.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. § 4.7. 

A careful review of the evidence reveals that the Veteran's fourth metacarpal fracture does not more nearly approximate the 10 percent rating criteria under Diagnostic Code 5229 during the period of appeal in question.  At VA examination in November 2005, the examiner noted the Veteran had recently fallen when his knee gave out and sustained a fourth metacarpal fracture at the base, unrelated to the service-connected disability.  His hand was in a splint and was unavailable for examination. 

Upon VA examination in January 2007, the Veteran complained of pain and numbness.  He also reported pain in his right hand and swelling.  He had difficulty lifting heavy objects, was unable to do twisting motions, and indicated he could barely close his hand in the morning.  He did not have any joint disease.  Physical examination of the right hand showed no swelling.  There was tenderness to palpation over the fourth metacarpal.  Motor strength, hand grip was 2/5.  Motor strength at the MCP, PIP and DIP joints was 5/5.  He was able to take his fingers and touch his palm, though he had difficulty doing it.  He had decreased sensation on the volar aspect of the fourth and fifth digits as well as the lateral border of the hand.  On the dorsal aspect, he had decreased sensation over the fourth and fifth digits as well as the lateral border of the hand around the fifth metacarpal.  Otherwise, sensation was intact in the rest of the upper extremity and the rest of the hand.  X-rays showed an old healed fracture of the fourth metacarpal shaft and the base.  Also seen was an old fracture at the distal end of the fifth metacarpal, with slight displacement.  There was no evidence of displacement. 

VA outpatient treatment records dated in November 2005 contain complaints of pain related to a fall and fracture at the base of the fourth metacarpal.  In May 2006, the Veteran complained of right hand pain, but at the fifth digit.  There was good range of motion in all digits. 

The Veteran underwent an electromyography (EMG) in February 2007.  There  was no electrodiagnostic evidence of right ulnar nerve or right digital nerve involvement.  

The Veteran was afforded a peripheral nerves examination in May 2007.  The examiner noted the Veteran had a fifth metacarpal fracture in 1996 (after service) that required pinning.  In November 2005, the Veteran sustained a fracture at the base of the fourth metacarpal.  Since the last fracture, the Veteran complained of numbness of the right hand, especially involving the fourth and fifth digits.  The examiner noted the findings of the February 2007 EMG.  The examiner indicated that the Veteran's history suggested that his numbness began two years after his re-fracture of the fourth metacarpal, and given that the EMG and nerve conduction study was not consistent with a digital nerve involvement or ulnar nerve involvement, the Veteran's current right fourth and fifth finger numbness was not likely related to his in-service fourth metacarpal fracture.  

VA outpatient treatment records dated between 2006 and 2012 contain sporadic complaints of right hand pain, mainly attributed to the recent fractures.  There were also some complaints of right hand numbness, but none attributed to the in-service fracture.  Another EMG was performed in January 2008 that was normal.  A February 2010 EMG showed mild injury to the right ulnar nerve, likely at the level of the elbow.  There was no digital nerve involvement. 

VA outpatient treatment records dated in February 2010 contain complaints of right hand weakness and dropping objects from his hand in the morning.  In July  2010, he complained of right hand pain and weakness.   In April 2012, the Veteran complained of difficulty grasping things with his right hand, as well as pain and difficulty flexing the fourth finger.  The provider noted the Veteran was unable to flex the distal fourth digit.  In May 2012, the Veteran complained of an inability to close his fourth finger completely; however, there was no objective deformity.  There was normal closure of the fourth finger on physical examination and no rotational deformity.  The PIP was somewhat stiff.  The Veteran was said to have excellent hand function.  There were no complaints or treatment for the right hand/finger in 2013. 

The Veteran was afforded an additional VA examination in December 2011.  He reported not being able to fully extend his fingers out to the side on the right hand.  He had multiple fractures, the most recent being in 2010.  Since then he indicated he was not able to fully flex his fourth digit and could not make a full fist.  

Physical examination showed that when asked to make a fist, the Veteran held the DIP joint extended and said he could not bend it.  He flexed the PIP to 90 degrees passively, but could go to 100 passively without painful limitation.  The examiner was able to flex his DIP to 90 degree without painful limitation, but the Veteran said he could not actively flex it.  With resistance testing, with his hand laying down palm up and restricting the fingers from moving, he stated he could not even attempt to flex his DIP joint, but the PIP went to 20 degrees without painful limitation.  He had full range of motion of the rest of the digits without painful limitation.  

Looking at his hands, all the knuckles were appropriately seen without any deviation or drop of his knuckles.  There was no scissoring of the fingers.  They had normal anatomic lie.  Sensation was intact throughout.  He could fully flex his fourth digit down to his palm by 5 millimeters without painful limitation.  The examiner commented that with regard to patient effort, there was no mechanical blocking, or any evidence for any boutonniere deformity or swan neck, which would indicate some type of ligamentous injury.  The examiner noted that in an EMG in February 2010 there was mild injury to the right ulnar nerve likely at the level of the elbow, which would be consistent with his inability to fully extend his fingers and with weakness with his intrinsic of the right side.   The fourth metacarpal fracture was considered healed and the hand x-ray was normal.   

The Veteran provided testimony as to feelings of numbness in his right hand.  He indicated it was hard for him to grasp or hold anything.  He testified to pain when it rained or during bad weather.   He further testified to feelings of constant throbbing and limited motion. 

After reviewing the evidence, the Board finds that the Veteran's fourth metacarpal fracture is not shown to be the functional equivalent of the limitation of motion contemplated by the compensable rating under Diagnostic Code 5229.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.7. Throughout the period of appeal, the Veteran does not demonstrate a gap between his fingertip and the proximal transverse crease of the palm or extension limited by more than 30 degrees.  In fact, on VA examination in 2007 motor strength and hand grip was 2/5.  Motor strength at the MCP, PIP and DIP joints was also 5/5.  He was able to take his fingers and touch his palm, though he had difficulty doing it.  On examination in 2011, the Veteran flexed the PIP to 90 degrees passively, but could go to 100 passively without painful limitation.  The examiner was able to flex his DIP to 90 degree without painful limitation.  With resistance testing, with his hand laying down palm up and restricting the fingers from moving, the PIP went to 20 degrees without painful limitation.  He had full range of motion of the rest of the digits without painful limitation.  

Given the Veteran's competent and credible testimony with regard to pain,   
the Board has very carefully considered the provisions of painful motion under 
38 C.F.R. § 4.59 and Burton, supra.   However, although 38 C.F.R. § 4.59 notes it is the intent to recognize actually painful, unstable, or malaligned joints as entitled to at least the minimum compensable rating, the Court further explained that "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  During VA examination in 2011, the Veteran was explicitly tested for the effect of pain and demonstrated that he was able to perform repetitive-use testing and showed no additional limitation of motion following such testing.  See 
38 C.F.R. § 4.59 (indicating that the "joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight bearing, and if possible with the range of the opposite undamaged joint."); Burton, 25 Vet. App. at 4 (noting that "4.59 provides guidance for noting, evaluating, and rating joint pain.").  In fact, the 2007 and 2011 VA examiners noted the Veteran could perform ranges of motion without pain. The examiners both stated that ranges of motion during passive, active, and three repetitive motions were the same.  There was no loss of joint function with use due to pain, weakness, fatigability, incoordination, or flare-ups.  

The Veteran is certainly competent to describe his observations and the Board finds his statements are credible.  In this case, however, the Board finds the objective medical findings by skilled professionals are more persuasive which, as discussed above do not support a higher or a separate rating. 

Additionally, the Board notes that assigning an increased 10 percent rating based purely on subjective complaints of pain under Burton in this case would have "absurd results."  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (noting that assignment of highest rating for pain without other objective findings would lead to potentially "absurd results").  Specifically, with regard to the index or long finger, a 10 percent rating would be the highest scheduler rating under Diagnostic Code 5229.  Furthermore, the Board notes that a 10 percent rating would be the same rating provided if the Veteran had ankylosis of the index finger or even had his finger amputated without metacarpal resection.  See e.g. 38 C.F.R. § 4.71a , Diagnostic Codes 5153 and 5225.  To assign such a rating when the Veteran retains motion of the finger and had no objective findings indicative of the subjective pain manifesting in any form of function loss would be illogical  The Court has recognized the affirmative duty to avoid a literal interpretation of regulatory language that would produce "an illogical and absurd result."  Zang v. Brown, 
8 Vet. App. 246, 252-53 (1995).  Although there is reported pain on movement, the Board finds that such symptomatology is appropriately considered within the noncompensable evaluation. 

The Board has considered the application of other diagnostic codes, but none others are applicable in this instance.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Thus, as the evidence of record did not reveal functional impairment sufficient to meet the next higher rating criteria for a compensable evaluation, the preponderance of the evidence is against assignment of a higher rating for the fourth metacarpal fracture.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Finally, the Board has considered whether referral for extraschedular consideration is indicated.  The evidentiary record does not show any manifestations of, or functional impairment due to the fourth metacarpal fracture that is not encompassed by the schedular criteria.  The reported complaints of pain and decreased motion are fully contemplated by the schedular criteria.  The rating criteria contemplate higher ratings for ankylosis, a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees, or the functional equivalent thereof; however, this has not been found in the instant decision.  See Diagnostic Codes 5225, 5229.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  As there is also no objective evidence, or allegation, suggesting that the schedular criteria are inadequate, the Board finds that the schedular criteria clearly encompass the symptoms and impairment shown and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Entitlement to a compensable evaluation for the service-connected fourth metacarpal fracture is denied.


REMAND

As noted in the Introduction, the claims of service connection for right knee and acquired psychiatric disabilities were remanded to the RO in August 2013.  Notably, pursuant to Board remand, the Veteran was to be afforded a VA examination in connection with the right knee claim to determine the nature and etiology of the claimed condition.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The claim for acquired psychiatric disorder was to be remanded for an addendum VA opinion (to the VA examination in October 2011 and an addendum opinion in December 2012).  

The Veteran was scheduled for examination in November 2013.  The examiner noted the Veteran was agitated and disruptive when he arrived.  The Veteran was removed from the area due to disruptive behavior and the fact he was carrying a concealed weapon.  While in police custody the Veteran attempted suicide.  He was then evaluated and admitted to inpatient psychiatry.  See November 5, 2013, Suicide Behavior Report.  In December 2013, it was requested that the examination be rescheduled.  To date, this has not been accomplished.  As the remand orders of the Board were not complied with, further remand is mandated.  Stegall v. West, 11 Vet. App. 268, 271   (1998).  The RO is directed to the specific development instructions delineated in the numbered paragraphs herein below and the August 2013 Board Remand is incorporated by reference.  

Any missing and/or ongoing VA medical treatment records pertinent to the issues must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

Also noted in the Introduction, the Veteran raised a claim for TDIU.  Rice, 22 Vet. At 453-54.  Consideration of the TDIU issue is deferred since the claims for service connection for right knee and acquired psychiatric disabilities are being remanded for further development and adjudication.  The outcome of these claims may impact the TDIU issue. 

Finally, the RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any ongoing VA clinical records not on file pertaining to treatment of the claimed disabilities.  All records and/or responses received should be associated with the claims file.

2.  After completion of the foregoing, schedule the Veteran for a VA orthopedic examination.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.  

A complete rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

All current disorders of the right knee should be clearly reported.  The examiner should be notified that the Veteran had right knee edema of unknown etiology in March 1994 and injured his right knee playing basketball in April 1994.  The Veteran contends that he has had continued problems with his right knee since service.  The examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed right knee disability is related to the Veteran's period of active duty service, including any in-service basketball injury? 

3.  Seek an addendum opinion from the examiner who provided the October 2011 and December 2012 psychiatric opinions, if available.  Otherwise, the opinion must be rendered by a similarly qualified medical provider.  The RO must specify for the examiner the stressor or stressors which have been corroborated, to include the suicide of two fellow marines.  A complete rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

The examiner should then respond to the following:

a) In the October 2011 report, you indicated that the Veteran did not meet the criteria for PTSD as there was no behavioral, social changes, re-experiencing, heightened physiological arousal due to service or any relationship to fear of hostile military or terrorist activity.  The Veteran does not claim that the stressors occurred during combat or are related to hostile military or terrorist activity.  VA outpatient treatment records dated between 2008 and 2012 contain multiple diagnoses of PTSD, to include, but not limited to, a diagnosis dated in January 2009 indicating PTSD was secondary to marine combat readiness training indoctrination.  Is a diagnosis of PTSD warranted?  If so, is it at least as likely as not (a 50% or higher degree of probability) causally related to any corroborated stressor during service?

b) In the December 2012 addendum, you state that depressive disorder was not related to service as the Veteran was not shown to have any mood disorder or depression until 2008.  No reference was made to the December 2006 PTSD screen, which indicated the Veteran reported an experience that was so frightening, horrible, or upsetting that in the past month, he experienced nightmares about it, thought about it when he did not want to, avoided situations that reminded him of it, and tried hard not think about the experience.  Is it at least as likely as not (a 50% or higher degree of probability) that any other current acquired psychiatric disorder(s) is/are causally related to the Veteran's active duty service, to include psychiatric symptoms noted during service? 

c) Service connection is in effect for TBI.  The Veteran has been variously diagnosed with PTSD, Bipolar Disorder, depressive disorder, and dysthymic disorder.  According to the rating criteria for residuals of TBI, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning, including emotional/behavioral dysfunction evaluated under 38 C.F.R. § 4.130, Schedule of Rating Mental Disorders.  Is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed mental health disorder is a residual of his TBI?  The examiner should also indicate whether any currently diagnosed mental health disorder is  proximately due to, the result of, or aggravated by (permanently worsened beyond normal progression) the service-connected TBI?  The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the baseline before the onset of the aggravation. 

4.  Provide the Veteran notification of the evidence necessary to substantiate his claim for TDIU and undertake any development deemed warranted. 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record, to include the claim of entitlement to TDIU.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


